      Case 2:16-md-02740-JTM-MBN Document 12160 Filed 02/12/21 Page 1 of 6




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF LOUISIANA

IN RE: TAXOTERE (DOCETAXEL)                      )     MDL No. 16-2740
PRODUCTS LIABILITY                               )
LITIGATION                                       )     SECTION: “H” (5)
                                                 )
This document relates to:                        )
Elizabeth Kahn, 16-17039                         )

                               ORDER AND REASONS

         Before the Court is Plaintiff’s Motion to Exclude Testimony of Dr.
Mamina Turegano (Doc. 11357). The Court held oral argument on the Motion
on December 14, 2020. For the following reasons, the Motion is DENIED.


                                    BACKGROUND

         Plaintiffs in this multidistrict litigation (“MDL”) are suing several
pharmaceutical        companies      that   manufactured      and/or   distributed   a
chemotherapy drug, Taxotere or docetaxel, 1 that Plaintiffs were administered
for the treatment of breast cancer or other forms of cancer. Among these
companies are Defendants sanofi-aventis U.S. LLC and Sanofi U.S. Services
Inc. (collectively, “Sanofi” or “Defendants”). Plaintiffs allege that the drug
caused permanent alopecia—in other words, permanent hair loss. Plaintiffs
bring claims of failure to warn, negligent misrepresentation, fraudulent
misrepresentation, and more. The first bellwether trial was held in September
2019, and the second trial is set for 2021. 2
         In the instant Motion, Plaintiff Elizabeth Kahn, the second bellwether
plaintiff, moves to exclude the testimony of Dr. Mamina Turegano. Dr.



1   Docetaxel is the generic version of Taxotere.
2   The second trial was continued due to the COVID-19 pandemic.
    Case 2:16-md-02740-JTM-MBN Document 12160 Filed 02/12/21 Page 2 of 6




Turegano is a dermatopathologist, and Sanofi intends to call her as an expert
witness at trial. Sanofi opposes Plaintiff’s Motion.



                                    LEGAL STANDARD

       The admissibility of expert testimony is governed by Federal Rule of
Evidence 702, which provides as follows:
       A witness who is qualified as an expert by knowledge, skill,
       experience, training, or education may testify in the form of an
       opinion or otherwise if:
               (a) the expert’s scientific, technical, or other specialized
               knowledge will help the trier of fact to understand the
               evidence or to determine a fact in issue;
               (b) the testimony is based on sufficient facts or data;
               (c) the testimony is the product of reliable principles and
               methods; and
               (d) the expert has reliably applied the principles and
               methods to the facts of the case. 3
       The current version of Rule 702 reflects the Supreme Court’s decisions
in Daubert v. Merrell Dow Pharms., Inc. 4 and Kumho Tire Co. v. Carmichael. 5
The threshold inquiry in determining whether an individual may offer expert
testimony under Rule 702 is whether the individual has the requisite
qualifications. 6 After defining the permissible scope of the expert’s testimony,
a court next assesses whether the opinions are reliable and relevant. 7 As the



3 FED . R. EVID . 702.
4 509 U.S. 579 (1993).
5 526 U.S. 137 (1999).
6 Wagoner v. Exxon Mobil Corp., 813 F. Supp. 2d 771, 799 (E.D. La. 2011). See also Wilson v.

  Woods, 163 F.3d 935, 937 (5th Cir. 1999) (“A district court should refuse to allow an expert
  witness to testify if it finds that the witness is not qualified to testify in a particular field or
  on a given subject.”).
7 See United States v. Valencia, 600 F.3d 389, 424 (5th Cir. 2010). See also Wellogix, Inc. v.

  Accenture, L.L.P., 716 F.3d 867, 881–82 (5th Cir. 2013).
                                                  2
    Case 2:16-md-02740-JTM-MBN Document 12160 Filed 02/12/21 Page 3 of 6




“gatekeeper” of expert testimony, the trial court enjoys broad discretion in
determining admissibility. 8
       First, to assess reliability, a court considers whether the reasoning or
methodology underlying the expert’s testimony is valid. 9 The party offering the
testimony bears the burden of establishing its reliability by a preponderance
of the evidence. 10 Courts should exclude testimony based merely on subjective
belief or unsupported speculation. 11 Courts must, however, give proper
deference to the traditional adversary system and the role of the jury within
that system. 12 “Vigorous cross-examination, presentation of contrary evidence,
and careful instruction on the burden of proof are the traditional and
appropriate means of attacking shaky but admissible evidence.”                 13   After
assessing reliability, a court evaluates relevance. 14 In doing so, a court must
determine whether the expert’s reasoning or methodology “fits” the facts of the
case and will thereby assist the trier of fact in understanding the evidence. 15
       Federal Rule of Evidence 703 further provides that an expert may offer
opinions based on otherwise inadmissible facts or data but only if (1) they are
of the kind reasonably relied upon by experts in the particular field; and (2)
the testimony’s probative value substantially outweighs its prejudicial effect. 16


                                LAW AND ANALYSIS

       In her Motion, Plaintiff argues that the Court should not allow Dr.
Turegano to offer a general causation opinion because she is not a

8 Wellogix, 716 F.3d at 881.
9 See Daubert, 509 U.S. at 592–93.
10 See Moore v. Ashland Chem. Inc., 151 F.3d 269, 276 (5th Cir. 1998).
11 See Daubert, 509 U.S. at 590.
12 See id. at 596.
13 Id.
14 Burst v. Shell Oil Co., 120 F. Supp. 3d 547, 551 (E.D. La. June 9, 2015).
15 Id.
16 FED . R. EVID . 703.

                                               3
     Case 2:16-md-02740-JTM-MBN Document 12160 Filed 02/12/21 Page 4 of 6




biostatistician or statistician, has not conducted a Bradford Hill analysis, and
employs no methodology to support a general causation opinion. Plaintiff
further argues that Dr. Turegano did not adequately disclose her opinions in
her report. In response, Sanofi avers that Dr. Turegano is not opining on
general causation, only specific causation, and Sanofi argues that Dr.
Turegano adequately set forth her opinions in her report.

I.     Dr. Turegano’s Causation Opinions
       Plaintiff argues that before offering a specific causation opinion, Dr.
Turegano must provide “the same level of general causation support (either
herself or in reliance on some other expert) to make a specific causation
conclusion that Plaintiff’s experts are required to meet.” 17 In other words,
Plaintiff states, “what’s good for the goose is good for the gander.” 18 In
response, Sanofi argues that the burden to prove both general and specific
causation lies solely with Plaintiff, not Sanofi.
       As this Court has held in prior rulings, Plaintiff Kahn bears the burden
of proving that Taxotere caused her injury, and she must prove both general
and specific causation. 19 Plaintiff Kahn has not pointed to any law providing
that a defendant must prove general causation before testifying about possible
alternative causes of a plaintiff’s injury, and this Court has found no such law.
Dr. Turegano, therefore, need not conduct a general causation analysis—


17 Doc. 11502 at 2.
18 Id.
19 See Doc. 11780 (Order and Reasons on Motion to Exclude Testimony of John Glaspy, M.D.).

   As this Court has explained, “[g]eneral causation is whether a substance is capable of
   causing a particular injury or condition in the general population, while specific causation
   is whether a substance caused a particular individual’s injury.” Doc. 8094 at 5 (quoting
   Knight v. Kirby Inland Marine Inc., 482 F.3d 347, 351 (5th Cir. 2007)). To assess whether
   general causation exists between an agent and a disease, the case law recognizes a two-
   prong test. Id. First, there must be evidence showing a “statistically significant association”
   between the agent and the disease. Id. Second, once an association is found, researchers
   assess whether a true causal relationship underlies the association. Id. Typically, an expert
   applies the Bradford Hill criteria to evaluate this second prong. Id.
                                                4
      Case 2:16-md-02740-JTM-MBN Document 12160 Filed 02/12/21 Page 5 of 6




pointing to evidence of a statistically significant association and assessing the
Bradford Hill factors—before offering an opinion on the specific cause of
Plaintiff Kahn’s hair loss.

II.      Dr. Turegano’s Disclosures
         Next, Plaintiff argues that Dr. Turegano did not properly disclose her
opinions as required under Federal Rule of Civil Procedure 26(a)(2)(B).
Plaintiff argues that Dr. Turegano does not provide an opinion in her report as
to whether she considered or ruled out Taxotere-containing regimens as a
cause of Plaintiff Kahn’s alleged permanent hair loss. Plaintiff further avers
that Dr. Turegano failed to use a reliable methodology. Sanofi squarely
disputes Plaintiff’s arguments.
          Contrary to what Plaintiff states, Dr. Turegano does opine that she
ruled out Taxotere. She writes as follows: “[I]t is my opinion to a reasonable
degree of medical probability that Taxotere did not cause Ms. Kahn’s alopecia
and that she has a progressive form of alopecia, which is consistent with
androgenetic alopecia.” 20 While Plaintiff points to deposition testimony from
Dr. Turegano, where Dr. Turegano is repeatedly asked about the cause of
Plaintiff’s “PCIA” (permanent chemotherapy-induced alopecia), Dr. Turegano
makes clear in her report that she does not attribute Plaintiff’s hair loss to her
chemotherapy at all. She notes that Plaintiff’s hair loss began before her
chemotherapy treatment and plainly states that “Ms. Kahn’s chemotherapy
did not contribute to her alopecia.” 21 The Court, then, is not persuaded by the
deposition testimony Plaintiff highlights.
         The Court further finds that Dr. Turegano has employed a reliable
methodology, and this is adequately set forth in her report. She explains that


20   Doc. 11418-1 at 15.
21   Id. at 26.
                                        5
   Case 2:16-md-02740-JTM-MBN Document 12160 Filed 02/12/21 Page 6 of 6




she conducted a literature review, she examined Kahn, and she considered
Kahn’s medical records. She also appears to have conducted a differential
diagnosis, although the Court finds that this analysis is less than clear. While
she explains the different types of alopecia and then explains why Kahn’s
alopecia is consistent with androgenetic alopecia, she does not explicitly rule
out the other forms of alopecia she discussed. Her report, however, complies
with Rule 26. She provided a complete statement of her opinions, the reasons
for them, and the facts and data she considered. To the extent she failed to
spell out the steps of her differential diagnosis, Plaintiff had the opportunity
to explore this at her deposition and can do so again at trial.


                                CONCLUSION

      For the foregoing reasons, Plaintiff’s Motion to Exclude Testimony of Dr.
Mamina Turegano (Doc. 11357) is DENIED.


      New Orleans, Louisiana, this 12th day of February, 2021.




                                        JANE TRICHE MILAZZO
                                        UNITED STATES DISTRICT JUDGE




                                        6
